Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-15-00682-CR

                                       IN RE David MENCHACA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 18, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On November 2, 2015, relator David Menchaca filed a pro se petition for writ of mandamus

seeking an order from this court directing the State to respond to Menchaca’s pro se motion in the

underlying criminal matter. However, this court does not have jurisdiction to grant the requested

relief. By statute, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs as necessary to enforce our

appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004). This court has

no authority to direct the State to respond to relator’s motion. The requested relief is not




1
 This proceeding arises out of Cause Nos. 2007CRD00466 D4 and 2007CRP000388 D1, styled The State of Texas v.
David Menchaca, pending in the 406th Judicial District Court, Webb County, Texas, the Honorable Oscar J. Hale Jr.
presiding.
                                                                                04-15-00682-CR


necessary to enforce our jurisdiction. Accordingly, relator’s petition for writ of mandamus is

dismissed for lack of jurisdiction.

                                               PER CURIAM

DO NOT PUBLISH




                                             -2-